Citation Nr: 0738479	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active service from May 1966 to September 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from A July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 


FINDING OF FACT

There is an approximate balance of evidence on the question 
of whether the veteran's PTSD is related to his Vietnam 
experiences.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria to establish service connection for PTSD are met. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD, which he 
contends developed as a result of his experiences during the 
Vietnam War.  The veteran attributes his disability to the 
May 1968 death of his friend, [G. L. T.], in a helicopter 
crash; his duty as a door gunner, and his aircraft coming 
under fire on several occasions; exposure to soldiers wounded 
in battle; and cleaning blood from the helicopter after 
flight missions.  In addition, the veteran claims he was 
trapped inside a collapsed bunker during a mortar attack.  



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes medical and personnel records 
from service, VA outpatient treatment records, lay 
statements, and VA compensation and pension examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

Service Connection for PTSD

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If, however, VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements. 38 C.F.R. 
§ 3.304(f); See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence of record reflects a current diagnosis of PTSD 
related to the veteran's military experiences.  A VA PTSD 
examination was performed in July 2003, at which time the 
veteran reported a history of combat as a helicopter door 
gunner shooting at the Vietnamese from above.  On 
examination, he reported nightmares, flashbacks, 
hypervigilance, irritability, isolation, and depression.  The 
examiner concluded the veteran met the criteria for PTSD 
based on his reported experiences of witnessing events that 
involved actual death and serious injury to others.  

During a May 2007 PTSD examination the veteran reported that 
he felt traumatized by the death of a close friend and the 
fear of being buried alive in a bunker collapse.  After 
reviewing the claim folder and performing a clinical 
evaluation, the examiner diagnosed PTSD; which he related to 
the veteran's service experiences, especially the bunker 
collapse and "flying combat missions and seeing people get 
killed."  

The veteran's service records show he was assigned to the 
176th Aviation/Assault Helicopter Company in Vietnam from 
April 1968 to April 1969.  He also was awarded the Air Medal 
for his participation in over 25 sustained aerial flights 
over hostile territory in support of combat ground forces 
while assigned to this unit.  Other evidence shows the 176th 
Aviation Company sustained three rocket and/or mortar 
attacks, four major accidents resulting in four fatalities 
and twenty three injuries, and a hostile fire alert notice.  
In addition, two hundred ten aircraft were hit with enemy 
ground fire during one reporting period.  A casualty record 
for G. L. T. indicates he died in a helicopter crash in May 
1968.  

While the available evidence does not explicitly confirm 
events described by those examining the veteran as causing 
PTSD, those stressors the examiners did mention are ones as 
can be reasonably believed to have been experienced by this 
veteran given the unit to which he was assigned, his award of 
the Air Medal, and the known events that his unit did 
experience.  Resolving doubt in favor of the veteran, the 
Board concludes that the criteria for a grant of service 
connection for PTSD have been met.  38 U.S.C.A. § 5107(b) 
(West 2002).  

In this decision, the Board has granted service connection 
for PTSD, which represents a complete grant of the benefit 
sought on appeal. See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). Thus, a discussion of VA's duties to notify and assist 
is not required.


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


